DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Mitani et al. (US Patent 6,224,390 B1) teaches: “a coaxial connector (30, 40), characterized in that the coaxial connector (30, 40) comprises an outer conductor 34, an inner conductor 32, and a dielectric spacer (33, 43) disposed between the outer conductor 34 and the inner conductor 32; wherein the outer conductor 34 includes a first outer conductor component 16C and a second outer conductor component 16B configured to be floatable axially and radially relative to the first outer conductor component 16C".
However, Mitani fails to provide, teach or suggest: wherein the inner conductor includes a first inner conductor component and a second inner conductor component configured to be floatable axially and radially relative to the first inner conductor component.
Claims 2 and 12-20 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 3, Mitani et al. (US Patent 6,224,390 B1) teaches: “a coaxial connector (30, 40), characterized in that the coaxial connector (30, 40) comprises an outer conductor 34, an inner conductor 32, and a dielectric spacer (33, 43) disposed between the outer conductor 34 and the inner conductor 32; wherein the outer conductor 34 includes a first outer conductor component 16C and a second outer conductor component 16B configured to be floatable axially and radially relative to the first outer conductor component 16C".
However, Mitani fails to provide, teach or suggest: wherein the inner conductor includes a first inner conductor component and a second inner conductor component configured to be floatable axially and radially relative to the first inner conductor component; wherein an outer circumferential surface of the distal portion of the first outer conductor component includes a first protrusion protruding radially outwardly and being close to a distal end of the first outer conductor component. wherein when the distal portion of the first outer conductor component is inserted into the proximal portion of the second outer conductor component, the first protrusion abuts against an inner circumferential surface of the second outer conductor component. so as to form an electrical connection between the first outer conductor component and the second outer conductor component.
Claims 4-8 are dependent on claim 3 and are therefore allowable for the same reasons.  
As per claim 9, Mitani et al. (US Patent 6,224,390 B1) teaches: “a coaxial connector (30, 40), characterized in that the coaxial connector (30, 40) comprises an 
However, Mitani fails to provide, teach or suggest: wherein the inner conductor includes a first inner conductor component and a second inner conductor component configured to be floatable axially and radially relative to the first inner conductor component; wherein the coaxial connector further comprises a first elastic element disposed at least around an outer circumference of the proximal portion of the second outer conductor component, wherein in an initial state. the first elastic element spaces the first outer conductor component from the second outer conductor component at a predetermined distance, and in a compressed state, the first elastic element is capable of being compressed to allow the second outer conductor component to float axially relative to the first outer conductor component.
Claims 10 and 11 are dependent on claim 9 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831             
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831